DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicant’s argument, see Pg. 8 of the remarks, that the combination does not expressly teach the gas extraction orifices between the axial tab and the platform of Beaujard et al. (US 2016/0169014 A1) is found to be persuasive. Upon further consideration, while Figure 3b:D of Guemmer (US 2009/0317232 A1) does teach a gas extraction orifice (16) being radially inwards of a platform (see paragraph [0090] “a.)” where it is clarified a stator row is referred to as “blade row”), Guemmer does not expressly teach the orifice being specifically arranged between the radially internal surface of the platform and said axial tab as claimed. Rather, the orifice (16) appears centered on the foot with no guidance regarding where it would be if a tab were to be present. Furthermore, the reinjection orifice (17) appears to open to what would be considered an upstream part of the radially external surface of the platform. From the cited prior art, it does not appear it would have been obvious to one of ordinary skill in the art to place the extraction and reinjection orifices at both the claimed locations without hindsight of Applicant’s disclosure. Therefore, Claim 1 is considered allowable. 
Claims 2, 4-5, and 8-11 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                    

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745